Title: Abigail Adams Smith to Elizabeth Cranch Norton, 15 November 1789
From: Smith, Abigail Adams
To: Norton, Elizabeth Cranch


        
          Richmond Hill Novr 15th 1789—
        
        almost twelve months have elapsed since the date of your last letter, I am conscious that this chasm in our Correspondence my Dear Eliza has been my own fault and very often have I reprimanded myself for my inattention—in not having noticed your last kind Letter,—but many casualties have intervened to prevent me from writing, which I hope will gain me your favourable indulgence for past ommisions when I promise future amendment,— perhas when your family has enlarged as much as mine you may be less surprized at my want of punctuallity, I have thought of you often since I had the pleasure of seeing you, and have frequently heard of your health with much pleasure
        I am again blessed with the society of my own family and I consider it as amongst the happiest Events of my Life; early after my Father arrived here, he requested with earnestness that we would take up our abode with him,— the affection which has ever dictated all his actions towards me, was too deeply impressed upon my heart to permit me to hesitate to Comply with a request which would in any degree accommodate himself and family;— we therefore accepted his profered kindness, and have resided with his family ever since;— my youngest Son has just recovered from the small Pox, & Louisa has had it very favourably and is now recovering—
        I Congratulate you upon the acquisition your family Circle has lately made—(in a small society the addition of one who is disposed to promote sociability; quallified to perform the Duties of friendship; and capable of contributing their part of those attentions which render Life valuable; and upon the agreeable performance of which, much of our happiness depends,) is almost inestimable, be pleased to present me respectfully to this new relation, and offer my Congratulations to the good Dr if you please upon his Marriage.
        I wish I could bring you acquainted with my friends—in this part of the World—that you would be pleased with them I am very sure—for they possess more of the qualifications essential in the Characters of amiable Women and agreeable Companions—and as few of the defects as any Ladies—I have been acquainted with; they are very different and yet variously pleasing— the grave and the gay are very happily blended in their minds which they have Cultivated,—and well furnished, their dispositions are lively, but tempered with judgment,—and they are well quallified, to fill the various Stations of Life,—with dignity;— their early expectations were very flattering; but they were soon Initiated into the School of adversity,— they have not sunk under the presure of misfortunes,—but have risen superior—to its influence,—and have quallifed their minds to their present situation, which tho not so affluent as they once had a right to expect, is, yet very eligable— by the ravages of War, their Habitation was utterly destroyed, and their Lands laid desolate;—
        I hope my Dear Cousin that you enjoy your health and preserve your spirits you must not permit them to be depressed, for I believe that in almost every Situation which our imaginations have pictured as dangerous and distressing the reality falls short of our expectations, I cannot wish you more favour than I have received, that you may enjoy an equal degree is my earnest desire—
        Colln Smith joins me in Compliments to Mr Norton, and all friends who may inquire after your / sincere well wisher, and friend—
        A Smith—
      